          Case 1:20-cv-04162-LGS Document 7 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER ERDMAN
                                          Plaintiff,

             -against-                                          No. 20-CV-4162

 ADAM VICTOR and THE BOARD OF                            NOTICE OF APPEARANCE
 MANAGERS OF MANHATTAN PLACE
 CONDOMINIUM
                           Defendants.



       PLEASE TAKE NOTICE THAT John F. Whelan, an attorney admitted to practice in

this Court, of the law firm Schlam Stone & Dolan LLP, is appearing in this action as counsel for

Defendant Adam Victor. Please take further notice that all papers and correspondence in this

proceeding should be directed to this firm.

Dated: New York, NY
       September 9, 2020
                                                       SCHLAM STONE & DOLAN LLP

                                                       By: /s/ John F. Whelan
                                                       John F. Whelan
                                                       26 Broadway
                                                       New York, New York 10004
                                                       Telephone: (212) 344-5400
                                                       Facsimile: (212) 344-7677
                                                       jwhelan@schlamstone.com

                                                       Attorney for Defendant Adam Victor

To: Tyler I. Erdman
20 Old Farm Road
Weston, CT 06883
Telephone: (917) 301-0401
Email: tyler@erdman.it

Pro se Plaintiff
